PER CURIAM.
Defendant-appellee was convicted following a trial in which he was found guilty by a jury of unlawful possession of a stolen driver’s license (Case No. 69-3983). Defendant also entered a plea of guilty to a charge of unlawful possession of marijuana and was adjudicated guilty of such charge (Case No. 69-8893).
Defendant, in this consolidated appeal, seeks reversal on the grounds that the prosecuting attorney made certain remarks in the closing argument that were prejudicial to the defendant and that the court erred in denying defendant’s motion to change his plea of guilty to that of not guilty ,in case number 69-8893.
We have carefully considered these points in the light of the record on appeal and the briefs and have concluded that no harmful error has been made to appear. Therefore the convictions and sentences are affirmed.
Affirmed.